Citation Nr: 0210928	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for major depressive 
disorder and pain disorder as secondary to the service-
connected disability of vasectomy residuals, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active duty service from February 1990 to 
July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The veteran's major depressive disorder and pain disorder are 
manifested by mood swings, suicidal ideation, problematic 
sleeping, memory problems, poor anger management in stressful 
situations, depression, anxiety, problematic with social and 
occupational relationships, and lack of energy and 
motivation.  


CONCLUSION OF LAW

The criteria for a higher initial rating of 30 percent for 
the full period of the appeal for major depressive disorder 
and pain disorder as secondary to the service-connected 
disability of vasectomy residuals have been approximated.  
38 U.S.C.A.   §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO considered the 
veteran's claim under the VCAA as indicated by the February 
2002 Supplemental Statement of the Case.  The RO provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim and the reason the claim was denied.  
The veteran received a copy of the June 1999 rating decision, 
the October 1999 Statement of the Case, and the February 2002 
Supplemental Statement of the Case.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran was 
afforded VA examinations in January 1999, April 1999, and 
November 2000.  VA outpatient treatment records from Spokane 
and Tucson were obtained.   The veteran was afforded the 
opportunity to present testimony before the undersigned 
Member in June 2002.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
concludes that the duty to notify and duty to assist have 
been satisfied, and the Board will proceed with appellate 
review.

By a June 1999 rating decision, the RO granted service 
connection for the psychiatric disorder and found that the 
veteran's symptoms were productive of symptomatology 
associated with the criteria for a 30 percent evaluation.  
The RO specifically found that the veteran's psychiatric 
disorder had a pre-existing component and accordingly, 
reduced the rating to 10 percent based on an opinion by Dr. 
K.C.  The Board finds that the reduction in rating is not 
warranted based on the medical evidence of record.  

The veteran underwent a VA examination in January 1999.  Dr. 
W.S.M. opined that the veteran's psychological features of 
depression, anxiety, and somatization were linked or 
connected to the veteran's physical state.  Dr. W.S.M. also 
opined that the ongoing pain complaints following the 
veteran's vasectomy were likely maintained and exacerbated by 
the psychological features of depression and anxiety.  The 
Board is not entirely convinced that Dr. W.S.M. concluded 
that the psychiatric disorder was aggravated by the 
vasectomy.  His opinion could be read as that the psychiatric 
disorder was directly caused by the vasectomy.  During the 
examination, the veteran related that he grew up in a 
dysfunctional family in which his father physically and 
emotionally abused him.  Dr. W.S.M. did not identify a 
psychiatric disorder associated with the veteran's 
problematic childhood.  

On the other hand, Dr. K.C. provided an opinion that it was 
very likely that the veteran had problems with anxiety and 
depression before his vasectomy and subsequent problems.  Dr. 
K.C. further opined that it was very likely that the veteran 
had had anxiety and depression problems since his 
adolescence, though the vasectomy and subsequent problems 
aggravated these conditions.  While Dr. K.C. provides an 
opinion that the veteran's psychological problems pre-existed 
service, the Board notes that no psychiatric disorders are 
noted in the service medical records, which suggests that any 
psychiatric disorder that may have been present prior to and 
during service was not of such severity as to warrant a 
compensable rating.  The veteran was evaluated for "anger 
control" in June 1990, but no specific psychiatric 
impairment was identified.  An August 1990 entry shows that 
the veteran was seen in the Community Mental Health Service 
for stress.  The veteran's April 1991 separation examination 
identifies no psychological problem.  The post-service 
records do not document any psychiatric problems until 
November 1995.  Private medical records from E.N.P. show the 
veteran was noted to be experiencing depression in addition 
to stress and tension.  Therefore, the medical evidence of 
record shows essentially a normal psychological status before 
the veteran is noted to have depression in November 1995.  
Thus, even if psychiatric problems pre-existed the vasectomy 
and its residuals as Dr. K.C. opined, the problems were 
probably at a noncompensable level.  The evidence is at the 
least in some conflict on this matter. 

Based on further review of the evidence of record, the Board 
finds that the veteran's psychiatric disorder more closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 9434 and that the preponderance of the 
evidence is against assignment of a rating in excess of 30 
percent at this time.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2001).  The January 1999 VA examination report, 
testimony the veteran presented in June 2002, and several 
statements from the veteran show that the veteran generally 
complains of mood swings, suicidal ideation's, problematic 
sleeping, memory problems, poor anger management in stressful 
situations, depression, anxiety, problems in establishing 
intimate relationships with women, lack of contact with his 
three children, difficulty in maintaining employment, alcohol 
abuse, and lack of energy and motivation.  The veteran's 
symptoms are consistent with the criteria for a 30 percent 
rating under Diagnostic Code 9434 which the RO acknowledged.  
While the veteran has expressed that he has disturbances of 
motivation and mood, difficulty with work and social 
relationships, suicidal ideation's, and exercises poor 
management of his anger in stressful situations, the majority 
of the veteran's subjective complaints are productive of 
symptomatology associated with a 30 percent under Diagnostic 
Code 9434.
  
The objective evidence of record also shows that a 30 percent 
evaluation adequately contemplates the severity of the 
veteran's psychiatric disorder.  According to the January 
1999 examination report, the veteran did not display a 
flattened affect, abnormal speech, or impaired thought 
process.  Rather, the veteran appeared alert and made 
satisfactory eye contact.  His thoughts were coherent; there 
was no loosening of associations.  His speech was not 
pressured and his thoughts were congruent with his affect.  
His affect was labile, consistent with his complaints of 
emotional dyscontrol.  He denied any problems with auditory, 
visual, or tactile hallucinations.  He was fully oriented to 
his person, time, and place.  He manifested adequate mental 
flexibility and his general knowledge level appeared well 
within the average range.  He had sufficient insight 
regarding his condition.  Despite the veteran's assertion 
that he failed two courses because he had problems 
remembering the course material, the examination showed that 
his remote and recent memory was intact, and his ability to 
recall information over short periods of time was 
satisfactory.  According to the November 2000 VA examination 
report, the examiner noted that the veteran did not 
specifically talk about major psychological problems; rather, 
he expressed anger over the change in his sex life.  The 
examiner also reported that the veteran appeared angry and 
tearful.  Again, the veteran was oriented as to person, 
place, and time.  Memory was good and there was no indication 
of any major cognitive impairment.  His mood was somewhat 
depressed, but there was no indication of any psychotic 
disorder.    

The January 1999 examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 and noted a past GAF score of 
60.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  The examiner attributed the decrease in global 
functioning to recent legal problems with the veteran's ex-
wife.  The November 2000 examiner assigned a GAF score of 60 
due to social and occupational problems.  A GAF of 51 to 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
veteran's GAF scores are consistent with the criteria for a 
30 percent rating.  

The Board notes that the veteran is also service-connected 
for a pain disorder in addition to a major depressive 
disorder.  Pain disorder has a separate diagnostic code 
(9422), however, the RO chose to assign one diagnostic code 
for both disorders.  The January 1999 examiner noted that the 
veteran's ongoing pain complaints following his vasectomy 
were likely maintained and exacerbated by the psychological 
features of depression and anxiety.  At this time, there are 
no identifiable symptoms of the pain disorder that are 
separate from the veteran's major depressive disorder and 
service-connected vasectomy residuals such that a separate 
rating under Diagnostic Code 9422 would be warranted.  To 
assign a separate rating would violate the rule against 
pyramiding set forth in 38 C.F.R.        § 4.14. 

Accordingly, the Board finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, the Board notes that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  While the veteran has reported that 
he has held numerous jobs over a short span of time, the 
veteran manages to obtain employment and is currently 
employed according to his testimony.  The Board finds that 
the evidence does not show that the veteran's psychiatric 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  


ORDER

A higher initial rating of 30 percent for the full period of 
the appeal for major depressive disorder and pain disorder as 
secondary to the service-connected disability of vasectomy 
residuals is granted, subject to the law and regulations 
controlling the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

